DETAILED ACTION
1.	This is a Second non-final rejection of application 16563129.

2.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffith Sr. (US 6280267) in view of Brock (US 3965844).
4.	The Griffith reference discloses (figure 4) a watercraft, comprising: a hull having a passageway 62 and defining a cockpit area (at control console 40, figure 1); a motor assembly 10 situated within said passageway, the motor assembly comprising: a motor 34; and a lifting mechanism 44,46, 70 operably connected to the motor for transitioning the motor from a deployed position (figure 2) to a stowed position (figure 4) and from the stowed position to the deployed position.  As described above, the Griffith reference shows all of the features claimed except for a user control coupled to the lifting mechanism and configured to allow a user to operate said lifting mechanism from said cockpit area.  The Griffith reference does disclose remote control of the propulsion system from control console 40 (figure 1, col 3 lines 18-23), but does not explicitly disclose raising and lowering of the motor as one of the functions being controlled, although the Griffith reference does suggest that the components of the control system may be similar to those currently available for control of conventional motors.  The Brock reference explicitly teaches the use of placing the controls 87 for the raising and lowering of a motor in a cockpit location remote from the motor (figure 1, col 4 lines 55-60).  It would have been obvious to one .
5.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffith Sr. (US 6280267) in view of Brock (US 3965844) & Bernloehr US 20060116031.
6.	As per claim 2, Griffith and Brock disclose the aforementioned limitations of claim 1, they do not disclose wherein the lifting mechanism includes a biasing member, and wherein the biasing member is a gas spring. Bernloehr discloses this limitation [0036] & claim 22. Thus would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to attain means for biasing the lifting mechanism of the motor to keep it level while moving.
7.	Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffith Sr. (US 6280267) and  Brock (US 3965844) & Bernloehr US 20060116031.  and further in view of Kuehmichel US 9623944.
8.	As per claim 3 and 6, Griffith and Brock discloses the aforementioned limitations of claim 1, he does not disclose the lifting mechanism comprises a base arm and a lifting arm, the lifting arm having a first end and a second end, wherein the first end of the lifting arm is pivotably connected to a first end of the base arm, and wherein the motor is connected to the lifting arm adjacent the second end of the lifting arm by a connection joint. Bernloehr disclose the gas spring and  Kuehmichel discloses a lifting mechanism comprises a base arm and a lifting arm [1st and 2nd linkage members 124] and connection joint 130 fig. 3. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use said configuration due to its simplicity to facilitate mount movement.
Allowable Subject Matter
9.	Claims 4-5, 7-20 are allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617